DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending in this application.  Claims 1-16 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 1748781) in view of West et al (US 5,985,349), Plochman (US 5208055), Glickstein et al (US 4034123), and Yokoyama et al (US 4997669). 
As to claims 1 and 16, Martin teaches the production of a preserved cheese comprising grinding cheese (e.g. cheddar, camembert, limburger, Swiss, Roquefort, cream cheese, cottage cheese), adding a liquid (e.g. milk, water), heating, and mixing to form a slurry (see entire patent, especially lines 26-51).  Martin teaches in the absence of an emulsifier (see lines 64-71).
The claims differ as to the freeze-drying of the product.
West et al teach a method for providing granules (particles) of natural cheese comprising shredding the cheese into elongated pieces, freezing the elongated pieces, placing the frozen elongated pieces in a vacuum chamber, drawing a vacuum in the vacuum chamber, and heating the frozen elongated pieces in the vacuum chamber to remove moisture from the frozen elongated pieces by 
Plochman teach a process for preparing a freeze-dried cheese product comprising heating shredded cheese to melt, cooling, and freeze-drying (see entire patent).
Glickstein et al teach a process for preparing a freeze-dried cottage cheese (see entire patent).
Yokoyama et al a process for preparing a freeze-dried cheese (see entire patent, especially claims 1 and 2).
It would have been obvious a person of ordinary skill in the art to use freeze drying as taught by West et al, Plochman, Glickstein et al, and Yokoyama et al  in that of Martin because the use of freeze drying in the preparation of cheese products is conventional in the art and provides for a shelf-stable product.
	As to claims 2, 3, and 8-10, Martin and Plochman teach the application of heat, where the selection and manipulation of times and temperatures is within the skill of the art.
	As to claim 4, Martin and West et al teach grinding and shredding.
As to claims 5-7, the percent cheese solids would be obvious to that of Martin as the same components are used.
As to claims 11-13, Martin teaches the addition of milk, cream, and butter which serves to increase solids.  As set forth above, Martin teaches different cheeses including cheddar and Swiss.
	As to claim 14, Martin teaches the use of a homogenizer (lines 72-83).
	As to claim 15, Plochman (abstract) teach freezing the cohesive mixture for form a frozen mixture (i.e. a solid piece).

JP -15874661 is cited as of interest to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
November 19, 2021